Order entered March 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01390-CV

                       BRIAN ANTHONY BERARDINELLI, Appellant

                                                 V.

                              NOVA LYNNE PICKELS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10998

                                             ORDER
       We DENY as moot appellant’s March 3, 2014 motion for an extension of time to file a

reply brief. By order dated, March 4, 2014, the Court granted appellant’s February 27, 2014

motion for an extension and ordered the reply brief filed as of the date of that order.


                                                       /s/    ADA BROWN
                                                              JUSTICE